107 S.E.2d 65 (1959)
249 N.C. 643
Constance Zaytoun LAMAR
v.
JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY, a corporation.
No. 100.
Supreme Court of North Carolina.
February 25, 1959.
Barden, Stith & McCotter, New Bern, for plaintiff appellant.
Varser, McIntyre, Henry & Hedgpeth, New Bern, for defendant appellee.
*66 PER CURIAM.
Upon the facts stipulated by the parties, the conclusion reached by the trial court follows as clearly as does the night follow the day. Citation of authority is not required to sustain the judgment below. Hence it is
Affirmed.
MOORE, J., took no part in the consideration or decision of this case.